Appeal by the defendant from an order and judgment of the Albany County Court reversing a judgment of the City Court of Albany, in favor of defendant, and directing judgment in favor of the plaintiff for $771.55. The action was brought to recover the proceeds of three life insurance policies issued upon the life of decedent. These policies were of the industrial type, and had been in existence for many years, but none of them contained a so-called facility of payment clause. Upon the death of insured the defendant paid the proceeds of the policies to one Heinmiller, a cousin of decedent. It had notice then that decedent left surviving a half-sister, who later became the administrator of his estate. There was no beneficiary named in any of the policies and upon the death of the insured they became payable to his estate. Under the form of the policies payment to Heinmiller was unauthorized. Proof of death having been filed by Heinmiller, and accepted by defendant, it was not necessary for plaintiff to file additional proof. Judgment and order unanimously affirmed, with costs. Present — Hill, P. J., Bliss, Heffeman, Schenck and Foster, JJ.